ACCEPTED
                                                                                                                                                12-15-00231-CR
                                                                                                                                   TWELFTH COURT OF APPEALS
                                                                                                                                                 TYLER, TEXAS
                                                                                                                                          12/30/2015 4:30:45 PM
                                                                                                                                                      Pam Estes
                                                                                                                                                         CLERK

                                             CAUSE NO. 12-15-00231-CR
 STATE OF TEXAS                                                      §        IN THE
                                                                     §                                                   FILED IN
 VS.                                                                 §        TWELFTH COURT12th COURT OF APPEALS
                                                                     §                                             TYLER, TEXAS
 RUEBEN REED                                                         §        OF APPEALS                       12/30/2015 4:30:45 PM
                                                                                                                      PAM ESTES
                                                                                                                        Clerk
                   MOTION TO EXTEND TIME TO FILE APPELLANTS BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

          N o w c o m e s R U E B E N R E E D , A p p e l l a n t in t h e a b o v e styled a n d n u m b e r e d c a u s e ,
a n d m o v e s this C o u r t t o grant a n e x t e n s i o n o f t i m e t o file appellant's brief, p u r s u a n t t o R u l e
38.6 of the T e x a s Rules of Appellate Procedure, and for good cause s h o w s the following:

          1.       T h i s c a s e is o n a p p e a l f r o m t h e T h i r d Judicial District C o u r t o f A n d e r s o n
County, Texas.
         2.        T h e case below w a s styled the S T A T E O F T E X A S vs. R U E B E N R E E D , and
numbered 31914.
         3.        Appellant w a s convicted of t w o counts of Aggravated Assault with a Deadly
W e a p o n and one count of Unlawful Possession ofa Firearm by Felon.
         4.        Appellant w a s a s s e s s e d a s e n t e n c e o f 2 0 y e a r s in t h e T e x a s D e p a r t m e n t of
Criminal Justice on July 23, 2 0 1 5
         5.         Notice o f appeal w a s given on August 2 1 , 2015.
         6.        T h e clerk's record w a s filed o n S e p t e m b e r 3 0 , 2 0 1 5 ; t h e reporter's record
w a s filed o n N o v e m b e r 3 0 , 2 0 1 5 .
         7.        T h e a p p e l l a t e b r i e f is p r e s e n t l y d u e o n D e c e m b e r 3 0 , 2 0 1 5 .
         8.        A p p e l l a n t r e q u e s t s a n e x t e n s i o n o f t i m e o f 3 0 d a y s f r o m t h e p r e s e n t d a t e , i.e.
January 30. 2015.
          9.        N o prior e x t e n s i o n s t o file t h e brief h a v e b e e n filed in t h i s c a u s e .
          10.       Defendant is currently incarcerated.

                                                                                                                                    Page No. 1
          11.        Appellant relies o n t h e following facts a s g o o d c a u s e f o r the requested
extension:
          A p p e l l a n t ' s a t t o r n e y h a s b e e n u n a b l e t o properly r e v i e w t h e record o r visit w i t h
Appellant. Appellant is incarcerated a t the B r a d s h a w Unit.                                  Appellant's attorney will
s c h e d u l e a t i m e to visit w i t h A p p e l l a n t after t h e holiday w e e k e n d . A p p e l l a n t ' s a t t o r n e y w a s
n o t Appellant's trial attorney.

          WHEREFORE, PREMISES CONSIDERED, A p p e l l a n t p r a y s t h a t t h i s C o u r t g r a n t
this M o t i o n T o E x t e n d T i m e to File Appellant's Brief, a n d for s u c h other a n d further relief
a s the Court m a y d e e m appropriate.

                                                                Respectfully submitted,
                                                                P H I L I P C. F L E T C H E R
                                                                Attorney at Law
                                                                800 North Mallard
                                                                Palestine, Texas 75801
                                                                Telephone: (903) 731-4440
                                                                Facsimile: (903) 731-4474




                                                                     State Bar No. 00787478
                                                                     Attorney for R U E B E N R E E D


                                              CERTIFICATE OF SERVICE
          T h i s is t o c e r t i f y t h a t o n D e c e m b e r 3 0 , 2 0 1 5 , a t r u e a n d c o r r e c t c o p y o f t h e a b o v e

a n d foregoing d o c u m e n t w a s s e r v e d o n t h e A n d e r s o n C o u n t y District A t t o r n e y ' s Office b y

electronic filing m a n a g e r .




                                                                                                                                Page No. 2
STATE OF TEXAS                                                   §
                                                                 §
COUNTY OF ANDERSON                                               §

                                                         AFFIDAVIT
        BEFORE ME, t h e u n d e r s i g n e d a u t h o r i t y , o n t h i s d a y p e r s o n a l l y a p p e a r e d P H I L I P
C. F L E T C H E R , w h o after being duly s w o r n stated:
        "I a m t h e a t t o r n e y f o r t h e a p p e l l a n t i n t h e a b o v e n u m b e r e d a n d entitled
        cause. I h a v e read the foregoing Motion T o Extend T i m e to File Appellant's
        Brief a n d s w e a r t h a t all of t h e a l l e g a t i o n s of fact c o n t a i n e d t h e r e i n a r e t r u e
        a n d correct."                                          ^         ^




        SUBSCRIBED AND SWORN TO BEFORE ME o n D e c e m b e r 3 0 , 2 0 1 5 , t o c e r t i f y

which witness m y hand and seal o f office.                           /



                                                             Nol




                                                                                                                             Page No. 3